Earl Warren: Number 35, American Airlines, Incorporated versus North American Airlines, Incorporated, and Civil Aeronautics Board. Mr. Westwood.
Howard C. Westwood: May it please the Court. This case is here for the second time on certiorari to the Court of Appeals for the District of Columbia Circuit. The case arises under the Civil Aeronautics Act which provides for common carriers by air, a pattern of regulation generally similar to that provided by the Interstate Commerce Act for surface carriage. It arises particularly under Section 411 of that Act, a Section that is modeled on Section 5 of the Federal Trade Commission Act. Pursuant to that Section the Civil Aeronautics Board is authorized to institute proceedings against the air carriers where -- and if it finds after notice and hearing that an air carrier is engaged in an unfair method of competition or an unfair or deceptive practice, it shall order such carrier to cease therefrom. The petitioner, American Airlines, has been engaged in air transportation under that name for some quarter century. It is one of the leading airlines in the country. The respondent, North American Airlines began using that name a few years ago in its air transport operations in competition with the petitioner over the principal transcontinental route from New York to Los Angeles. Because of the similarity between the name of the respondent and the long established name of the petitioner, the CAB instituted a proceeding against the respondent under Section 411. After an extensive evidentiary hearing and the other procedural steps that are normal in such a case, the Board made its findings and rendered its opinion, it found that the names of the respondent and the petitioner were similar, that that similarity had caused substantial confusion on the part of the -- of the traveling public with respect to the identity of the two carriers, and it concluded that the respondent's use of a name thus similar and causing such confusion is an unfair method of competition or unfair practice in violation of Section 411. The Board therefore ordered the respondent to cease using that name. It also ordered the respondent to cease using any other name that would involve the word American. The respondent appealed to the Court of Appeals, that Court reverse the Board, this is the first time it was before that Court. It reversed the Board on the ground that a case of trade name confusion of this sort did not constitute a violation of Section 411 with which the CAB had the power to deal. On certiorari, this Court reversed the Court of Appeals. It held that the evidentiary findings as to substantial public confusion did disclose a Section 411 case. The case was remanded by this Court to the Court of Appeals in order to enable that Court to determine whether the record sustained the evidentiary findings. On remand, that Court without further brief or argument entered its judgment with a very brief opinion which is in question here, that is in question here in part. Now, the first part of it is not in question here. The first part was, as we say, quite in response to this Courts remand. It examined the findings as to substantial public confusion. It held that those findings were sustained by the evidence. Therefore, it affirmed the order of the Civil Aeronautics Board requiring the respondent to cease using the name North American Airlines. Now, there is no -- no petition for certiorari to this Court raising any question about that portion of the judgment and the opinion of the lower court.
Charles E. Whittaker: (Inaudible) requiring them to stop right there?
Howard C. Westwood: We -- that -- that is our view of the case. Although, I think in fairness to the Court, it -- it must be confessed that there is some ambiguity as to whether we specifically raise that as an independent question. Now, in the -- in our petition for certiorari, in our statement of the first question we've presented, we said that the court below went beyond the -- the purpose and scope of the remand. In candor, I must say we never really elaborated upon that particular point and in the restatement of our first question in our brief to this Court, we did not say in the statement of the question that it went beyond the scope of the remand. Although, as I recall in the text of our argument, we pointed out that in fact, in our view, it did go beyond the scope of the remand. Now, as to the second part of the opinion and judgment below, after finding and after holding what I said and affirming the decision insofar of the -- the order of the CAB and so far as it forbad the use of the name North American, the lower court then went on and in one sentence said that a finding of the Civil Aeronautics Board to the effect that the term American has a secondary meaning, was not sustained by the record. Accordingly, said the Court, it would reverse the CAB's order insofar as the order reached other uses of other names involving the word American. Now, in the meantime, the respondent had changed its name, by changing one syllable, the syllable North was changed to Trans. So that as of the time the lower court acted, the name of the respondent, the name it was using in its operations was Trans American Airlines instead of North American Airlines.
Charles E. Whittaker: (Inaudible)
Howard C. Westwood: The record does not disclose that. The -- the change in the respondents name had been occasioned by another litigation, a private lawsuit brought against the respondent by North American Aviation Company, a -- an aircraft manufacturer in Los Angeles. That company -- this was a trade mark and I think there was trade mark involved, in any event it was a common law in fair competition case. That company charged that the respondent had fraudulently sought by this name North American Airlines to appropriate the goodwill of the aircraft manufacturer. That was a suit in the Federal District Court in California. That Court held for the plaintiff, it enjoined the respondent as the plaintiff had requested. The case was affirmed by the Court of Appeals for the Ninth Circuit. This Court denied certiorari, thereupon, the order became final. It was thereafter that the respondent switched from North to Trans. After the Court of Appeals order and opinion, as I have described it, the petitioner here and the Government, the Civil Aeronautics Board, petitioned the lower court for rehearing and reconsideration, raising both of the questions which are presented now in our petition for certiorari. Those petitions were denied to the lower court without opinion. I shall discuss both points raised in our petition for certiorari. The first point is this, the lower court in dealing with the scope of the Board's remedial order after having affirmed the findings and the determination of the Board that a violation of Section 411 was disclosed. Acted sua sponte, never having been asked by the respondent to pass on the scope of the Board's order, the respondent never having objected at any time throughout the proceeding either before the Board or the lower court to the scope of the Board's order. Now, the Civil Aeronautics Act, under which judicial review occurs, provides in Section 1006 (e) that no objection to an order of the Board shall be considered by the Court on review unless such objections shall have been urged before the Board or unless there were reasonable grounds for failure to do so. The respondent in its memorandum in opposition to our petition for certiorari admitted that it had never objected to the scope of the Boards order. In the lower court, in answer to our petitions for reconsideration, the respondent suggested that it had objected to the scope of the order in its exception five to the examiners report. Anticipating such an argument, we printed in the appendix to our petition for certiorari, the full text of that exception. It discloses no such objection. Thereafter, the respondent in opposing our petition for certiorari admitted that it had never raised the objection. Now, were there reasonable grounds for its failure to do so? None at all. The facts are these, in the original briefs to the examiner an order of the scope ultimately entered by the Board was proposed in the examiners initial decision, an order of the scope ultimately entered by the Board was recommended. The respondent filed 45 pages of detailed exceptions to that initial decision, and never a word in the entire 45 pages was directed to an objection to the scope of the order recommended by the examiner, despite the fact that the CAB's rules provide that exceptions to an initial decision must be specific and must be -- and must state the grounds therefore, and if not so, then an objection is waived. In the briefs to the Board in support of exceptions, the respondent never made any objection to the scope of the order. In the oral argument to the Board, a transcript of which is in the unprinted transcript before this Court, no such objection was made. After the Board's opinion and order in which this order of this scope was entered, although, the Board's rules provide for a petition for reconsideration if a party wishes to file one, none was filed, and no objection to the scope of the order was made or urged by the respondent in the lower court. Now, here was abundant opportunity to raise objection, not once but over and again. And in these circumstances, we suggest, that the provision of the law to the effect that objections not urged can be entertained by an appellate court, only when there were reasonable grounds for failure to urge them, that that provision has not been complied with by the lower court because here, there were no reasonable grounds for a failure to object to the scope of the order if the respondent ever wanted to. And the fact of the matter is that every bit of the respondent's argument from the beginning to the end of this case had been, that Section 411 did not apply, that there was no public confusion and that it was free to use the name North American. And it gave to the Board the impression as clearly as though it had stated so in so many words that if it lost that argument then the scope of the order to be entered was of no concern to it. Now, I shall burden the Court with a reference to all the cases it has decided that make it clear that the respondent here is in -- that the court below here had no business going into this question. As a matter of fact, the most recently decided case, the Moog case only last Monday, makes clear the -- the proposition that objections must be urged before the agency.
William O. Douglas: Did you think that the CAB now have -- just went back under the mandate of the Court of Appeals (Inaudible) Trans American Airlines an improper name?
Howard C. Westwood: Well, let's assume it hadn't -- that had not -- there have been no petition to this Court and have gone back directly, Your Honor. I -- I think they probably would, but it -- it would have -- they would have had to explain why the bar with respect to secondary meaning, which brings up the second point I'm going to argue, does not prevent them from doing so. And that would just to add still further to an administrative proceeding already too long. All right, now, the second point, and that is that assuming a question was properly before the Court and order of the scope in question could not be entered because there was no -- the record do not sustain a finding of secondary meaning in the term American. The -- the doctrine of secondary meaning comes from private cases involving trademark infringement and common law unfair competition. There are many, many such cases, hundreds of pages have been written with respect to this secondary meaning doctrine. There are dicta in some cases, principally early cases, which purport to set forth a rule of, I take it a rule of proof, to the effect that the plaintiff in such a case has not established the necessary property interest in the name in question, leading a Court to protect it and by awarding damages or an injunction, unless it establishes that it was the exclusive user of the term. Now, there are other cases -- there are other cases which say that that exclusive user rule applies only in trademark cases and not in common law unfair competition cases. Now, the matter is technical, I -- I don't -- I think this exclusive user rule is bad law in private cases but that's not the point. The point of the matter is, that that whole doctrine that is dealt with in private law cases has no application in a case brought under a statute for the protection of the public, administered by a public agency for the protection of the public and not for the vindication of any private property right. Now, it is true that the CAB did make a finding, that the term American had acquired a secondary meaning despite the fact that Pan American World Airways had used the word American in its name for some -- well, as long as American has used the name. It did make such a finding but it was very clear in its opinion that apart from that finding, its decision stood because in applying Section 411 of the Civil Aeronautics Act, the question of secondary meaning or not was beside the point. We urge in our petition that by imposing this limitation, the secondary meaning limitation drawn from the body of private law, upon the power of a public agency to remedy a violation of the Act which here has been found, and properly found, and duly affirmed by the Court, unduly interferes with the discretion of an agency to rule out the source of wrong and to prevent recurrence. And that what may or may not be the appropriate doctrines that would apply in some private lawsuit under other circumstances are quite beside the point. In fact, in this case, the scope of the order entered by the Board was exactly like the scope of the order -- orders entered in similar cases by the Federal Trade Commission under Section 5 of the Trade Commission Act for over 30 years, and as explained by the Board, it entered such an order in order to get at the source of the confusion, which it had found to exist and it goes without saying that the source of the confusion was the common word American. Now, again without referring to all of the precedence of this Court, again including the Moog case decision and which was announced only last Monday. It is clear, we believe, that the lower court was unduly interfering with and seeking to circumscribe the appropriate way of administrative discretion to cope with the problems presented by law violation.
William O. Douglas: Are you asking for final answer here or should it be remanded?
Howard C. Westwood: It should be finally decided here at long last. Now, the Solicitor General has --
William O. Douglas: What would be the final answer here?
Howard C. Westwood: The final answer -- the final answer is that the -- the Court of -- the judgment of the Court of Appeals should be reversed.
William O. Douglas: And because it matters to the CAB, determine whether Trans --
Howard C. Westwood: No.
William O. Douglas: -- American is permissible?
Howard C. Westwood: No, no, no. That the decision of the Court of Appeals should be reversed what should permit the CAB's order to stand.
William O. Douglas: That -- that would prohibit --
Howard C. Westwood: Yes.
William O. Douglas: -- the use of the word American.
Howard C. Westwood: Yes, Your Honor, I'm sorry. The -- the CAB's order reaches other uses of the term American as well as North American. It provides that the respondent shall not use the term North American Airlines or any other word involved, any other name involved in the use of the word American.
Felix Frankfurter: In short, you're asking use to review in the manner in which the Court of Appeals shall review?
Howard C. Westwood: Yes, that's right.
Speaker: (Inaudible)
Howard C. Westwood: No, I'm -- I'm sorry. I was short -- short handed. No, reverse only that part of the judgment and order of the Court of Appeals which is before this Court. That this -- this Court, as we see it, should find the error we have pointed out on both grounds. Now, the Government urges just one on the theory that you -- that is the second one on the theory that you don't have to get to the first one, of course that's true but we think both are important.
William O. Douglas: Either one is enough.
Howard C. Westwood: Either one is enough.
Felix Frankfurter: Is -- is your -- at long last the reason why we should deal with the Court of Appeals -- what is the job of the Court of Appeals?
Howard C. Westwood: Well, this Court again last Monday suggested that it had done something in a case because a litigation had gone on for a long time. No, I don't really mean that, Your Honor, what I do mean is that the case is right for final decision here, that upon a determination that the lower court was in error which this Court must reach, we think, no question remains in the case and there's no occasion simply for a remand to the Court of Appeals for further proceeding --
Felix Frankfurter: You mean the Court of Appeals could have decided only one way?
Howard C. Westwood: Well, having done what they did, there was no other question before it and I mean that is our first point, and on the second point, they were wrong. Now, nobody has suggested any other point, unless maybe the Court of Appeals will again think of something else but it's -- it's time that there will be no such opportunity to bring up some other point. Now, the Solicitor General last August filed with the Court a memorandum suggesting that the case had become moot. We filed -- but taking the position that it was not moot, we too filed a memorandum in response to the Solicitor General's memorandum agreeing that the case had not become moot. Now, the facts on mootness are briefly these, the Civil Aeronautics Board instituted a proceeding against this respondent and its associated interest sometime ago, in that proceeding, a number of violations of the Civil Aeron Act -- Civil Aeronautics Act by the respondent were disclosed, violations having nothing to do with this name in question, this was something different. As a result of a finding of such violations, the Civil Aeronautics Board ordered that the respondent's authority to engage in common carrier air transportation be revoked and that respondent cease engaging in such air transportation. The Court of Appeals affirmed on the respondent's appeal, this Court denied certiorari in June after the decision by the Court of Appeals in our case. The respondent -- consequently, the order of the CAB went into effect and the respondent is not now engaged in common carrier air transportation. The respondent, however, has not dissolved it or its associated interest. There are several companies that are under common control and closely associated, are engaged in various aviation activities including contract carriage by air. The respondent actually has pending before the Board at this time, in at least two dockets and actually I know of one other, we referred to the two in our memorandum on mootness and overlook referring to the third in which it seeks authority to engage again as a common carrier by air. One route involved in one of those dockets would be a transcontinental route from New England on to California.
Felix Frankfurter: What name do they operate under now?
Howard C. Westwood: Well, they -- well, I am just -- I'm sorry, I am just not sure. All that -- all that I -- the Solicitor General's memorandum says, and these are the only facts we have to go on, that -- that the respondent has not been dissolved -- I don't know whether it has the name Trans American as a matter of the corporate papers or the name North American as a matter of the corporate papers. I -- I don't know what name it has as a matter of corporate papers at this time.
Hugo L. Black: (Inaudible) some things that they would be operating under some names.
Howard C. Westwood: It -- well, I'm sure it isn't operating under the name Trans American or at least I think it is not. I think it maybe operating it or an associated interest maybe operating under a name similar to the original name of the respondent 20th Century. I'm sorry to be vague, Your Honor, but on this point, we have no record to say if the respondent -- the Solicitor General's memorandum. In short, here is a case where the respondent exists. Certainly, the respondent has never acquiesced in the Board's order. The controversy remains. We have been fighting right along. There is an -- there is certainly a possibility that the respondent will reenter the field of common carrier air transportation, there is every reason to believe that it would assert a right to use the word Trans American as it did so vigorously, after the wind fall of the decision below in its opposition to our petition for rehearing before the lower court. And as this Court has said, he who would assert mootness bares a very heavy burden indeed to demonstrate mootness and particularly is that the case where as here, there is involved not a private dispute between private parties but the question of the validity of an order of a public agency under a regulation for the protection of the public and where the Court's decision would be of value as a guide and an aid to the agency and the further administration of the Act.
Speaker: Did it take any part from this hearing whatever?
Howard C. Westwood: The -- the Civil Aeronautics Board is.
Speaker: -- the company.
Howard C. Westwood: The -- the respondent has not -- did not file -- the respondent opposed our petition for certiorari here, Your Honor. It has filed no brief and it has not appeared at the argument. Maybe that's its most eloquent argument. Thank you.
Earl Warren: Mr. Ozment.
O. D. Ozment: May it please the Court. Although the Board is designated as a respondent in this case, it is appearing in support of the petitioner urging reversal of the decision below.
Speaker: You're asking the same one (Inaudible)?
O. D. Ozment: We -- I think so. Yes, Your Honor. We have not specifically focused on that. I would -- I think that would be appropriate because as we understand it, the question which the lower court should have decided was whether the remedy selected had no reasonable relation to the unlawful practice was found to exist and we think that that decision of the court could not have made and we think that this Court would be equally -- it will be equally appropriate for this Court to make that determination.
Speaker: Showing for a remand?
O. D. Ozment: That is correct, Your Honor. Now, with respect to what the carrier presently is doing, the business that is being conducted is in the name of 20th Century Airlines which was the original name of this company. There is another company, an affiliating company doing business is Unit Export Company which formally did business under the names of North American Airlines and Trans American Airlines but upon the taking effect of the Boards revocation order, that business of course ceased. We agreed with the petitioner in thinking that this case has not become moot. However, at the same time, we recognize that there is a change in factual situation and it's appropriate for the Court to determine whether the case still has sufficient general importance to warrant decision. In that connection, we think it's also appropriate for the Court to consider the benefits which will come from a decision in terms of clarifying the law. Apart from this particular case, the Board's concern with what the Court did rests with the apparent limitation, which the Court would -- could upon the Board's power to issue an effective order. What the Court said in effect as we read the opinion or at least it will be cited in future cases if not reversed is that where the Board proscribes the use of a particular name which has been found to cause confusion. That it cannot do so unless it finds secondary meaning. Now, as we understand, secondary meaning is not a test, its substantive question in any name confusion case is whether there is in fact a substantial confusion. The question on scope of remedy is whether it's -- it's reasonable to believe that the continued use of the name in some form will cause the confusion to be continued or fail to alleviate the confusion found to exist. In this case, the change of name actually employed was only a single syllable prefix. In recognition of the fact that changes such as that, we think, are not sufficient. Courts and agencies alike habitually in cases of this sort, do excise the offending name, that's what the Board did here. We think that that was within the Board's power and we think that the Court denied to the Board that very necessary power and it is for that reason that we urge reversal.